



Exhibit 10.1


EXECUTION VERISON


AGREEMENT


AGREEMENT, dated as of the 2nd day of June 2006, by and among Iconix Brand
Group, Inc., f/k/a/ Candie’s, Inc., a Delaware corporation (the “Company”), UCC
Consulting Corp, a New York corporation (“Consulting”), D’Loren Realty LLC d/b/a
Content Holdings, a New York limited liability company (“Content”), Robert
D’Loren, an individual (“D’Loren”) and James Haran, an individual (“Haran” and
along with Consulting, Content and D’Loren, the “Consulting Parties”).


W I T N E S S E T H:


WHEREAS, the Company and Consulting entered into an exclusive investment banking
agreement dated June 7, 2005, along with a mutual confidentiality and
non-disclosure agreement contemplated thereby (collectively the “Advisory
Agreement”); and


WHEREAS, pursuant to the Advisory Agreement, the Company engaged Consulting as
the exclusive advisor to the Company for any proposed acquisition transactions
in the apparel or footwear industries (“Acquisitions”) or debt financings
related to any Acquisition (“Financings”) undertaken by the Company for the term
of the Advisory Agreement; and


WHEREAS, during the term of the Advisory Agreement, the Company has, with the
advice and assistance of Consulting, completed Acquisitions of or relating to
the Joe Boxer, Rampage and Mudd brands (the “Completed Acquisitions”); and


WHEREAS, as a result of the Completed Acquisitions (i) Consulting Parties’
rights to purchase One Million (1,000,000) shares of the Company’s common stock,
par value $.001 per share (the “Warrant Shares”), pursuant to the Stock Purchase
Warrant dated June 7, 2005 (the “June 2005 Warrant”) have fully vested in
accordance with the terms of the Advisory Agreement and the June 2005 Warrant
and (ii) the Company has registered the Warrant Shares for resale pursuant to
that Amendment No. 1 to the Company’s Registration Statement on Form S-3, which
Amendment No. 1 was filed with the Securities and Exchange Commission on October
11, 2005; and


WHEREAS, the Company, Consulting and the Consulting Parties wish to terminate
the Advisory Agreement and provide for certain consideration related to
acquisition services for the Mossimo Acquisition (as defined in paragraph 2
hereof), in consideration of and conditioned upon, the terms of this Agreement
(this “Agreement”) and the equity-related instruments contemplated hereby.


NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements hereinafter set forth, the
parties hereto hereby agree as follows:




--------------------------------------------------------------------------------




 
Page 2
6/7/2006

 
 
1. Termination of the Advisory Agreement. Upon the execution and delivery of
this Agreement, the Advisory Agreement shall be terminated in its entirety and
be of no further force or effect, except for the continuing obligations with
respect to the Advisory Agreement described in Sections 2(c) and 5(c) below.


2. Consideration for Consultant’s Services related to Mossimo Acquisition.


(a) The Company shall pay to Consulting an acquisition related services fee (the
“Acquisition Fee”) of Two Million Five Hundred Thousand Dollars ($2,500,000),
which shall be payable upon the completion of the acquisition by the Company (or
any of its affiliates) of Mossimo, Inc. (or its affiliates) (the “Mossimo
Acquisition”). The payment of the Acquisition Fee shall be made on the closing
date of the Mossimo Acquisition, at the option of the Company, either (i) in
immediately available funds with respect to the entire Acquisition Fee or (ii)
in immediately available funds with respect to an amount of not less than Two
Million Dollars ($2,000,000) with the balance thereof, plus interest accrued on
such balance from the closing date of the Mossimo Acquisition, at the rate of
six (6%) percent per annum, payable on October 31, 2006, as evidenced by a
promissory note, in the form of note attached hereto as Exhibit A (the “Note”).
The parties agree and acknowledge that Consulting has heretofore fully
discharged its obligations under the Advisory Agreement with respect to Mossimo,
Inc.


(b) Upon execution and delivery of this Agreement and in consideration for the
above referenced services, the Company shall also issue and deliver to
Consulting’ designees listed on Schedule A hereto warrants to purchase Two
Hundred Fifty Thousand (250,000) shares of the Company’s common stock, $.001 par
value per share (the “New Warrant Shares”) at an exercise price equal to the
average closing price of the Company’s Common Stock on the Nasdaq National
Market during the five (5) trading days ending prior to the date hereof (the
“New Warrants”). The New Warrants shall be in form and substance identical to
the June 2005 Warrants, except that the New Warrants shall not be transferable
and shall become fully vested and exercisable upon the consummation of the
Mossimo Acquisition.


(c) Nothing in this Agreement shall be construed to effect in any way (i)
Consulting’s rights to indemnification under Section 7 of the Advisory Agreement
or (ii) subject to Sections 2(d) and 4(a) hereof, the parties’ agreement to
maintain confidentiality under Section 7 of the Advisory Agreement. In addition,
nothing in this Agreement shall be construed to affect any ongoing obligations
of the Company to Consulting Parties or any of its officers, directors,
affiliates, permitted transferees, successors or assigns with respect to the
registration rights contained in the June 2005 Warrants or the New Warrants.


(d) Nothing herein shall be construed to require any additional services to be
performed by Consulting or any of its officers, directors or affiliates, or to
impose any limitations or restrictions on the future business activities of
Consulting or any of its officers, directors, successors, assigns or affiliates,
under the Advisory Agreement or otherwise.



2

--------------------------------------------------------------------------------




 
Page 3
6/7/2006

 
 
3. Representations and Warranties.


(a) Representations and Warranties of the Company. The Company hereby represents
and warrants that (i) this Agreement, the Note and the New Warrants have been
duly authorized, executed and delivered by the Company and are the valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, (ii) the Company has not assigned any
claim of any kind against any of the Consulting Parties to any third party,
(iii) no consent of any third party is required for the execution, delivery and
performance of this Agreement by the Company and (iv) a sufficient number of New
Warrant Shares have been reserved for issuance upon the conversion of the New
Warrants.


(b) Representations and Warranties of Consulting. Consulting hereby represents
and warrants that: (i) this Agreement has been duly authorized, executed and
delivered by Consulting and is the valid and binding obligation of Consulting,
enforceable against Consulting in accordance with its terms, (ii) Consulting has
not assigned any claim of any kind against the Company to any third party and
(iii) no consent of any third party is required for the execution, delivery and
performance of this Agreement by Consulting.


4. Covenants.


(a) Covenants of the Company. The Company hereby acknowledges and agrees that
Consulting has, from time to time in the performance of its duties under the
Advisory Agreement, introduced the Company to potential Acquisition targets (the
“Targets”) and to potential sources of capital for proposed Financings. The
Company acknowledges that Consulting is, and during the term of the Advisory
Agreement has been, engaged in the business of financial advising and consulting
and that in such business it has developed relationships with a myriad of
potential Targets and potential sources of Financings. The Company shall in no
way interfere with nor take any action or omit to take any action which would
adversely affect any existing or potential business relationships of Consulting
or to disparage the business reputation of Consulting or any of its officers,
directors, employees or affiliates.


Furthermore, the Company shall use its best efforts to take, or cause to be
taken, all actions requested by Consulting or any of its permitted transferees,
successors or assigns to secure the benefits intended to be conveyed by this
Agreement, the Warrants and the New Warrants, including without limitation, the
rights, if any, to assign and transfer any June 2005 Warrants, New Warrant,
Warrant Shares or New Warrant Shares or registration rights with respect
thereto.


(b) Covenants of Consulting. Consulting shall in no way take any action that
could reasonably be construed to disparage the business reputation of the
Company or any of its officers, directors, employees or affiliates, nor will it
solicit any current or former employees of the Company or its affiliates.



3

--------------------------------------------------------------------------------




 
Page 4
6/7/2006

 

5. Releases.


(a) Releases by Consulting. Effective as of the date of this Agreement, except
to the extent otherwise set forth in Section 5(c) below, Consulting for itself
and for each of its past and present agents, officers, directors, employees,
attorneys, shareholders, parents, subsidiaries, and each of their respective
legal or business entities, insurers, successors and assigns, (the “Consulting
Releasing Parties”) hereby jointly and severally, voluntarily release and
forever discharges the Company and each of its affiliates, parents,
subsidiaries, officers, directors, stockholders, employees, agents, attorneys,
accountants and other advisors, and the heirs, executors and administrators, if
applicable, and the predecessors, successors or assigns of each of the foregoing
(collectively the “Company Released Parties”) from all actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands of any nature whatsoever (“Claims”), in law or equity, which against any
of the Company Released Parties, any or all of the Consulting Releasing Parties
ever had, now have or hereafter can, shall or may have, for, upon, or by reason
of any matter, cause or thing whatsoever from the beginning of the world to the
date hereof arising out of or relating to the Advisory Agreement or its
termination.


(b) Release by the Company. Effective as of the date of this Agreement, except
to the extent otherwise set forth in Section 5(c) below, the Company for itself
and for each of its past and present agents, officers, directors, employees,
attorneys, shareholders, parents, subsidiaries, and each of their respective
legal or business entities, insurers, successors and assigns, (the “Company
Releasing Parties”) hereby jointly and severally, voluntarily release and
forever discharges the Consulting Parties and each of its affiliates, parents,
subsidiaries, officers, directors, stockholders, employees, agents, attorneys,
accountants and other advisors, and the heirs, executors and administrators, if
applicable, and the predecessors, successors and assigns of Consulting and each
of the foregoing (collectively the “Consulting Released Parties”) from all
Claims in law or equity, which against any of the Consulting Released Parties,
any or all of the Company Releasing Parties ever had, now have or hereafter can,
shall or may have, for, upon, or by reason of any matter, cause or thing
whatsoever from the beginning of the world to the date hereof arising out of or
relating to the Advisory Agreement or its termination.


(c) Exceptions, Indemnification. Notwithstanding anything contained in this
Section 5 to the contrary, this Section 5 shall not apply to any Claims arising
out of breach of the obligations contained in this Agreement (including without
limitation breaches of those provisions of the Advisory Agreement that survive
pursuant to Section 2(c) above as well as obligations under the June 2005
Warrants and the New Warrants) or fraud. Each of the Company and Consulting
hereby agree to indemnify and hold the other harmless from any and all loses,
liabilities, expenses and costs (including reasonable attorneys’ fees and
expenses) arising out of, resulting from, or relating to (i) any breach of any
representation or warranty made herein by such indemnifying party or (ii) any
breach of any covenant or agreement made by such indemnifying party herein.
 
(d) Waiver and Bar. In providing the release included in this Section 5, each of
the parties acknowledges and intends (on behalf of itself and all other persons
on whose behalf the release is being given) that it shall be effective as a bar
to each and every one of the Claims mentioned in or implied by the foregoing
releases. The parties expressly consent that the releases shall be given full
force and effect according to each and all of their express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims, if any), as
well as those relating to any other Claims mentioned in or implied by the
foregoing releases. The parties acknowledge and agree that this waiver is an
essential and material term of the releases and that without such waiver the
parties would not have agreed to the terms of this Agreement. The parties
further agree that in the event a claim is brought in violation of the foregoing
releases, they shall serve as a complete defense to such Claims.



4

--------------------------------------------------------------------------------




 
Page 5
6/7/2006

 
 
6. Notices.


All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given or made as of the date
delivered or mailed if delivered personally or mailed by registered or certified
mail, postage prepaid, return receipt requested, to the parties at their
respective addresses set forth below:


If to the Company:


Iconix Brand Group, Inc.
1450 Broadway, 4th Floor
New York, New York 10018
Attn: Neil Cole, CEO


With a copy to:


Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attn: Robert J. Mittman, Esq.
Fax: (212) 885-5001


If to Consulting to:


UCC Capital Corp.
1330 Avenue of the Americas, 40th Floor
New York, NY 10019
Attention: Robert W. D'Loren
Fax: 212-247-7131
 
with a copy to:


Littman Krooks LLP
655 Third Avenue, 20th Floor
New York, NY 10017
Attention: Mitchell C. Littman, Esq.
Fax: 212-490-2990
 
5

--------------------------------------------------------------------------------




 
Page 6
6/7/2006

 
 
7. Press Release. None of the parties hereto will make any voluntary public
statements or press releases without showing the other such proposed release
prior to it being publicized, and obtaining the other’s approval.


8. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.


9. Choice of Law/Governing Law. This Agreement shall be construed and enforced
in accordance with the internal laws of the State of New York without reference
to its conflicts of laws provisions.


10. Further Assurances. The Parties hereto agree to, at their own expense,
execute and deliver such other instruments of conveyance, transfer or
termination and take such other actions as any other party may reasonably
request, including obtaining the signatures of parties not Party to this
Agreement, in order to more effective consummate the transactions contemplated
hereby.


11. Amendment. This Agreement may only be modified by a written instrument,
which is executed by each of the parties hereto.


12. Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of this Agreement or any other term or condition hereof
shall not affect the validity or enforceability of this Agreement or of any
other term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto agree that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible and be valid and
enforceable.


13. Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms of this Agreement.


14. Binding Effect; Benefit. This Agreement shall inure to the benefit of, and
be binding upon, the parties hereto and their respective heirs, legal
representatives, successors and assigns.


15. Counterparts and Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. For purposes of this
Agreement signatures received by facsimile shall have the same force and effect
as original signatures.
 

6

--------------------------------------------------------------------------------




 
Page 7
6/7/2006

 
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.


ICONIX BRAND GROUP, INC.




By: /s/ Neil Cole                                     
 Neil Cole
 President and CEO




UCC CONSULTING CORP.




By: /s/ Robert W. D’Loren                     
 Robert W. D’Loren
 President and CEO


 
CONTENT HOLDINGS




By: /s/ Robert W. D’Loren                         
 Robert W. D’Loren
 Operating Manager




/s/ Robert D’Loren                                    
 Robert D’Loren




/s/ James Haran                                        
 James Haran

7

--------------------------------------------------------------------------------




 
 
6/7/2006

 

EXHIBIT A - FORM OF NOTE

NON-NEGOTIABLE PROMISSORY NOTE


$_______________
______, 2006





FOR VALUE RECEIVED, the undersigned, ICONIX BRAND GROUP., INC., a Delaware
corporation (the “Maker”) promises to pay UCC Consulting Corp. (the “Payee”),
the principal sum of [Five Hundred Thousand]1  DOLLARS ($_________) (the
“Principal”), together with interest on the Principal as provided below, in
lawful money of the United States of America, payable pursuant to the terms and
conditions provided for herein. 


This promissory note (this “Note”) is being issued by Maker to secure Maker’s
obligations to make certain payments under the Agreement dated June 2, 2006
among the Maker, the Payee, D’Loren Realty LLC d/b/a Content Holdings, a New
York limited liability company, Robert D’Loren, an individual and James Haran,
an individual (the “Agreement”).


1. Payment Terms. Subject to Section 4 hereof, the Principal and accrued
interest thereon are due and payable on October 31, 2006 (the “Maturity
Date”).  The payment of Principal and interest under this Note shall be made to
Payee in immediately available funds, at such address or location as Payee shall
designate.  Maker may at any time, without penalty, premium or charge of any
kind, prepay in whole or in part the indebtedness evidenced by this Note. Any
such prepayments shall be applied first to interest accrued through the date of
prepayment and then to Principal.
 
2. Interest.   Interest shall accrue on the unpaid Principal balance at the rate
of six percent (6%) per annum until this Note is paid in full and shall be paid
on the Maturity Date or earlier in the event of an optional prepayment or
mandatory prepayment as provided herein; provided, however, that from the date
of any Default (as defined in Section 3, below) to and including the date the
obligations of Maker under this Note are paid in full, all Principal, accrued
but unpaid interest, and any other amounts that are or subsequently become due
under this Note shall bear interest at the rate of fourteen percent (14%) per
annum or, if such rate be at any time above the legal rate of interest for
obligations in the nature of those under this Note, at the maximum allowable
legal rate of interest.


3. Events of Default.  Maker shall be in default under this Note upon the
occurrence of any of the following events of default (each a “Default”):


(a) Maker fails to pay the Principal and/or interest under this Note, when due;
or
 

--------------------------------------------------------------------------------

1 Actual principal amount will be $2.5mm less cash paid at Mossimo closing
 

--------------------------------------------------------------------------------




 
 
6/7/2006

 
 
(b) Maker becomes insolvent or bankrupt; or if Maker suffers a receiver or
trustee for it or substantially all of its assets to be appointed and, if
appointed without its consent, not discharged within sixty (60) days; or if
Maker makes an assignment for the benefit of its creditors; or


(c) Maker breaches any of its obligations under the Agreement; or


(d) Maker enters into any agreement for the (i) sale of all or substantially all
of its assets or the assets of Mossimo, Inc. (or such subsidiary or affiliate of
Maker utilized to acquire Mossimo, Inc., collectively “Mossimo”), (ii) any
merger, consolidation or similar transaction in which Maker is not the surviving
entity or following the consummation of which the shareholders of Maker do not
hold a majority of the equity interests in the surviving or resulting entity or
(iii) any merger, consolidation or similar transaction in which Mossimo is not
the surviving entity or following the consummation of which Maker does not hold
a majority of the equity interests in the surviving or resulting entity.


4. Remedies Upon Default.  Upon the occurrence of any Default, the Principal
balance hereof together with all accrued interest shall become immediately due
and payable without notice or demand.  In addition, upon the occurrence of any
Default, Maker shall pay all of Payee’s reasonable costs of collection,
including actual and reasonable attorneys’ fees and disbursements.


5. Notices.  All notices, requests, demands and other communications required or
permitted under this Note shall be in writing and shall be deemed to have been
duly given, made and received the same day when personally delivered or sent by
telecopy with receipt confirmation, the next business day when delivered by
overnight courier,  or three (3) business days after mailing, if sent in the
United States by registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:


If to Maker:


Iconix Brand Group, Inc.
1450 Broadway, 4th Floor
New York, New York 10018
Attn: Neil Cole, CEO


With a copy to:


Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Attn: Robert J. Mittman, Esq.
Fax: (212) 885-5001
 
2

--------------------------------------------------------------------------------




 
 
6/7/2006

 
 
If to Payee:


UCC Consulting Corp.
1330 Avenue of the Americas, 40th Floor
New York, NY 10019
Attention: Robert W. D'Loren
Fax: 212-247-7131
 
with a copy to:


Littman Krooks LLP
655 Third Avenue, 20th Floor
New York, NY 10017
Attention: Mitchell C. Littman, Esq.
Fax: 212-490-2990
 


or at such other address or addresses as either Payee or Maker may from time to
time designate by notice to the other party, in writing.


6. Waivers of Presentment, Etc.    MAKER EXPRESSLY WAIVES PRESENTMENT, PROTEST,
DEMAND, NOTICE OF DISHONOR, NOTICE OF NON-PAYMENT, NOTICE OF MATURITY, NOTICE OF
PROTEST, PRESENTMENT FOR THE PURPOSE OF ACCELERATING MATURITY, AND DILIGENCE IN
COLLECTION.


7. Waivers and Amendments: Non-Contractual Remedies: Preservation of Remedies.
This Note may be amended, superseded, canceled, renewed or extended and the
terms hereof may be waived, only by a written instrument signed by Payee and
Maker or, in the case of a waiver, by Payee. The failure of Payee to insist, in
any one or more instances, upon performance of the terms or conditions of this
Note shall not be construed as a waiver or relinquishment of any right granted
hereunder or of the future performance of any such term, covenant or condition.
No waiver on the part of Payee of any right, power or privilege, nor any single
or partial exercise of any such right, power or privilege, shall preclude any
further exercise thereof or the exercise of any other such right, power or
privilege. The rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies that Payee may otherwise have at law or in
equity.


8. Governing Law. This Note shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereby: (i) in
any legal proceeding brought in connection with this Note hereby, irrevocably
submit to the nonexclusive in personam jurisdiction of (A) any state or Federal
court of competent jurisdiction sitting in the State of New York, County of New
York or (B) in the event that any party is a defendant in any legal proceeding
in which it seeks to join the other as a third party defendant, then, any state
or Federal court in which such proceeding has properly been brought, and consent
to suit therein; and (ii) waive any objection they or it may now or hereafter
have to the venue of such proceeding in any such court or that such proceeding
was brought in an inconvenient court.
 
3

--------------------------------------------------------------------------------




 
 
6/7/2006

 
 
9. Headings.  The headings in this Note are for reference only and shall not
affect the interpretation of this Note.


10. Severability.  Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Note.


11. Mutilated, Lost Stolen or Destroyed Note.  In case this Note shall be
mutilated, lost, stolen or destroyed, Maker shall issue and deliver, in exchange
and substitution for and upon cancellation of the mutilated Note, or in lieu of
and substitution for this Note lost, stolen or destroyed, a new Note of like
tenor, but only upon receipt of evidence satisfactory to Maker of such loss,
theft, or destruction of such Note.


12. Miscellaneous.


(a)  This Note shall bind the Maker and its respective successors, and the
benefits hereof shall inure to the benefit of Payee and its successors and
assigns.  Neither Maker nor Payee may assign or transfer this Note to any third
party.


(b)  All references herein to “Maker” and “Payee” shall be deemed to apply to
the Maker and Payee, and their respective successors and permitted assigns.


(c) This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the substantive law
of the State of New York without giving effect to its conflicts of law
principles.


(d) Any individual signing this Note on behalf of an entity represents and
warrants to the Payee that such individual has the right and authority to so
execute this Note, and that this Note will be enforceable against such entity in
accordance with its terms.


 
[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------




 
 
6/7/2006

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
written above.
 

        ICONIX BRAND GROUP, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Neil Cole   Title: Chief Executive Officer



5

--------------------------------------------------------------------------------




 
 
6/7/2006

 
 
Schedule A - Designees of New Warrants




Content Holdings
225,000 shares
James Haran
25,000 shares

 

 

--------------------------------------------------------------------------------

